Title: Lacépède to Thomas Jefferson, 31 May 1809
From: Lacépède, Bernard Germain Étienne de La Ville-Sur-Illon, comte de
To: Jefferson, Thomas


          
            Monsieur le 31 mai, 1809
            je saisis avec bien de l’empressement, une nouvelle occasion de vous remercier de la lettre honorable que vous avez bien voulu m’adresser le 14. juillet dernier. l’un des secrétaires perpétuels de la première classe de l’institut, a du vous exprimer, Monsieur, combien tous mes confrères ont été flattés de recevoir de leur illustre associé, une marque de souvenir, et une collection précieuse pour le progrès des sciences naturelles. il a du avoir l’honneur de vous adresser a même temps, le rapport que la première classe de l’institut a cru devoir adopter, au sujet des objets qui composoient cette belle collection, et qui déposé maintenant dans les galeries du muséum d’histoire naturelle, y seront un monument durable de votre bienfait, et de notre reconnoissance. je recevrai avec bien de la gratitude, et je lirai avec bien de l’intéret, l’important ouvrage que M. le gouverneur lewis faisoit imprimer pour donner l’histoire du grand et curieux voyage exécuté par lui et par M. le gal clarke, d’après vos vues et sous votre direction. j’attendrai de l’avoir étudié, avant de terminer l’histoire de l’espèce humaine, à laquelle je travaille depuis trente ans, et dont je m’empresserai de vous faire hommage d’un exemplaire, si vous voulez bien le permettre. Mon sommeil n’étant ordinairement que d’une heure et demie, ou environ, je puis malgré le grand nombre d’heures que je suis obligé de donner aux affaires publiques, m’occuper tous les jours, de mes études favorites, depuis une heure après minuit, jusques à nœuf heures.
            Vous, Monsieur, qui vous êtes recommandé à la postérité, d’une manière si distinguée, non seulement comme homme d’état, mais encore comme savant, vous allez jouir dans votre honorable retraite, de votre gloire, de l’affection de vos concitoyens, de tout le bien que vous avez fait à votre patrie, d’un loisir que les sciences réclameront. puissiez vous, lorsque vous serez amené par le cours de vos travaux, à vous occuper de vos confrères de france, penser que personne n’a pour vous plus d’attachement, dévouement, de haute considération et de respect que moi!
             b. g.
                etl cte de
              lacepède
          
          
            P.S. aurez vous la bonté de faire remettre à l’ambassadeur de france, le paquet que je prends la liberté de mettre sous votre paquet, à fin qu’il lui parvienne plus surement? Ce paquet contient des papiers de famille très intéressants pour une des dames de première classe de la maison impériale napoléon établie à écouen, pour l’éducation des filles des membres de la légion d’honneur.
          
         
          Editors’ Translation
          
            
              Sir  31 May, 1809
              I seize with great eagerness, a new chance to thank you for the honorable letter that you were kind enough to send me last 14 July. One of the perpetual secretaries of the first class of the Institut must have expressed to you, Sir, how flattered all my fellow members were to receive from their illustrious honorary member, a mark of remembrance, and a collection valuable to the progress of the natural sciences. He must have had the honor to send to you at the same time the report that the first class of the Institut believed it should adopt, regarding the objects which compose this fine collection, and now deposited in the galleries of the natural history museum, which will constitute there a lasting monument of your kindness, and our recognition of it. I will receive with much gratitude, and read with much interest the important work that Governor Lewis had printed to relate the story of the long and curious trip taken by him and by General Clark, according to your views and under your guidance. I will wait until I have studied it, before finishing the history of the human species, on which I have been working for thirty years, and of which I will eagerly offer you a copy, if you are kind enough to allow it. My sleep ordinarily lasting only about an hour and a half, I am able despite the great number of hours that I am obliged to give to public affairs, to devote time every day to my favorite studies, from one in the morning until nine.
              You, Sir, who have recommended yourself to posterity in such a distinguished manner, not only as a statesman, but also as a scholar, will enjoy in your honorable retirement, your glory, the affection of your fellow citizens, all the good that you have bestowed on your fatherland, a leisure that the sciences will reclaim from you. Please remember, when your work leads you to deal with your fellow members in France, that no one has for you more attachment, devotion, high consideration and respect than I do!
              
                b. g.
                  etl cte de
                lacepède
            
            
              P.S. would you be kind enough to have delivered to the ambassador of France, the parcel that I am taking the liberty to put under cover of your parcel, so that it will be delivered to him more surely? This parcel contains family papers of great interest to one of the highest-ranking ladies in Napoleon’s imperial household in residence at Écouen, for the education of the daughters of members of the légion d’honneur.
            
          
        